Citation Nr: 0027831	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to December 
1968.

This appeal arises from a January 1999 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted an increased rating claim 
and assigned a 70 percent evaluation for PTSD.  A copy of the 
decision was issued to the veteran in February 1999.  The 
veteran appealed that decision and was scheduled for a travel 
Board hearing before the undersigned Board Member in June 
2000; however, he failed to report.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's PTSD is not productive of more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: near continuous 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for PTSD is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  The Board also finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issue on appeal has been obtained, and that the duty to 
assist the veteran has been met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from June 1967 
to December 1968. Service connection for PTSD was denied by 
the RO in an August 1994 rating decision because there was no 
verifiable evidence of a stressor in service, the veteran 
failed to report for his scheduled VA examination and medical 
records failed to show a diagnosis of PTSD.  The veteran was 
first diagnosed with PTSD at an October 1994 VA PTSD 
examination. The veteran was granted service connection for 
PTSD by a March 1995 rating decision and was assigned a 50 
percent disability rating, effective July 1993.  By decision 
issued in February 1999, the RO assigned a 70 percent 
evaluation for the veteran's PTSD, effective November 1998.

VA outpatient treatment reports for October and November 1998 
show no treatment or findings regarding PTSD.  In December 
1998 the veteran was an inpatient at a VA Medical Center 
(VAMC) for alcohol detoxification with some symptoms of PTSD.  
His Global Assessment of Functioning (GAF) score was 40 at 
admission and 50 at discharge.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126 (1999).

During a VA hospitalization in December 1998, a PTSD 
examination was afforded to the veteran.  He complained that 
since his return from Vietnam he has had dreams and 
nightmares three to four times weekly for which he used 
increasing amounts of alcohol (then a minimum of 1/2 gallon 
daily) to forget intrusive thoughts.  He dreamt about seeing 
Vietcong coming after him during the TET offensive.  The 
veteran slept an average of five to six hours nightly and 
when he awoke he started drinking.  He stated that he heard 
voices talking about him, but his girlfriend said that he was 
imagining the voices.  The veteran related that he had lost 
interest in life, felt depressed and felt others were 
plotting to harm him, causing him to be afraid and withdrawn.  
He was self-derogatory, felt hopeless and had some suicidal 
ideation, but no suicide plans.  He avoided people because he 
did not trust anyone, was socially isolated and confined to 
his house.  The veteran used cocaine up to one gram weekly 
whenever he could find money to buy it.  Upon examination, 
the veteran made no eye contact, appeared depressed, related 
distantly in a guarded manner, talked in a low monotone, was 
difficult to understand, and had an unkempt beard and 
mustache.  His conversation was rambling and he was somewhat 
circumstantial.  His thought content was filled with paranoid 
ideation.  No hallucinations or delusions were elicited.  His 
mood was depressed and affect was flattened.  He was oriented 
times 3 and had no memory impairment.  The veteran's insight 
was very limited.  Diagnoses included PTSD and continuous 
alcohol and cocaine abuse, with paranoid traits.   The 
examiner commented that there had been no significant change 
in the veteran's condition as compared to the previous rating 
when he was given a 50 percent disability rating.  The 
examiner opined that the veteran's primary difficulty was 
clearly related to his abuse of alcohol and cocaine.  His GAF 
score was 50-55.  

Outpatient medical records from December 1998 to May 1999 
show treatment for hand and pulmonary disorders and group 
therapy for substance abuse.  These records show increasing 
confidence in interpersonal communication and reestablishment 
of some social support.  He continued to complain of insomnia 
and intrusive thoughts about Vietnam and to have problems 
with alcohol and cocaine abuse.

The veteran was scheduled on two separate occasions for 
surgery to have a lung mass resected but was found to have 
cocaine in his urine and the surgery was canceled.  In April 
1999, the veteran was admitted to the psychiatric service for 
five days before resection to verify that he was not taking 
any illicit drugs.  He was then admitted to the VA hospital 
in May 1999, after discharge from the psychiatric ward, and 
underwent a right upper lobectomy.  His GAF score was 62 on 
admission, with a highest GAF score in the past year of 60.  
Upon discharge, the veteran was appropriate, cooperative, 
fully oriented, with a clear sensorium, well-organized and 
spontaneous speech and good contact with reality.  There were 
no delusions, hallucinations, suicidal thoughts or homicidal 
thoughts.  The veteran's memory, insight and judgment were 
not impaired.
    
After reviewing the record, it is clear that the veteran's 
primary difficulty is clearly related to his abuse of alcohol 
and cocaine.  The Board notes that under the provisions of 38 
U.S.C.A. § 1110, VA compensation cannot be paid for 
disability due to the abuse of alcohol or drugs.  The Board 
also notes that the veteran has received compensation based 
on individual unemployability since May 17, 1999.

Moreover, the preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 100 
percent have been met.  The Board notes that the veteran's 
GAF scores have tended to be 50-55 on both his last two PTSD 
examinations (December 1998 and January 1996) and was in the 
60-62 range at the time of his May 1999 surgery.  The Board 
observes that a GAF score of 51-60 indicates only moderate 
symptoms and moderate difficulty in social, occupational, or 
school functioning, while a GAF score of 61 to 70 indicates 
only some mild symptoms or some difficulty in social, 
occupational, or school functioning.  See DSM-IV.

The Board realizes that a GAF score is not determinative by 
itself.  In this regard, and looking at the other evidence of 
record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such 
manifestations as
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  In particular, the Board notes that the May 1999 
discharge report noted that the veteran was appropriate, 
cooperative, fully oriented, with a clear sensorium, well-
organized and spontaneous speech and good contact with 
reality.  There were no delusions, hallucinations, suicidal 
thoughts or homicidal thoughts.  The veteran's memory, 
insight and judgment were not impaired.  Moreover, the 
December 1998 VA examiner commented that there had been no 
significant change in the veteran's condition as compared to 
the previous rating when he was given a 50 percent disability 
rating and opined that the veteran's primary difficulty was 
clearly related to his abuse of alcohol and cocaine.  As 
such, the evidence when considered in its totality does not 
present a picture of impairment for a 100 percent rating as 
contemplated by the rating criteria.

There is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 70 percent at this time.  38 
U.S.C.A. § 5107(b).

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  No health or vocational professional 
has attributed the veteran's employment problems solely to 
his PTSD nor has the veteran's PTSD necessitated recent 
hospitalization.  The Board is therefore not required to 
refer the claim to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 

ORDER

A rating in excess of 70 percent for PTSD is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

